UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05693) Exact name of registrant as specified in charter:	Putnam Europe Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Belgium (1.0%) Solvay SA 11,909 $1,785,915 France (15.8%) Alcatel-Lucent (NON) (S) 362,231 1,297,638 BNP Paribas SA 75,408 5,100,787 European Aeronautic Defence and Space Co. 65,768 4,190,243 L'Oreal SA 13,956 2,396,864 Nexity 34,925 1,247,119 Sanofi 58,930 5,976,869 Schneider Electric SA 28,607 2,419,199 SCOR SE 66,888 2,214,730 Valeo SA 40,424 3,451,883 Veolia Environnement 101,679 1,736,651 Germany (12.4%) BASF SE 29,691 2,847,875 Biotest AG-Vorzugsaktien (Preference) 18,874 1,651,775 Daimler AG (Registered Shares) 45,251 3,527,372 Deutsche Post AG 151,626 5,031,773 HeidelbergCement AG 21,287 1,641,781 Henkel AG & Co. KGaA (Preference) 34,477 3,552,738 Merck KGaA 10,794 1,684,418 Siemens AG 26,900 3,241,043 Zalando GmbH (acquired 9/30/13, cost $313,871) (Private) (F) (RES) (NON) 7 266,799 Greece (0.6%) OPAP SA 102,198 1,140,634 Ireland (1.5%) Kerry Group PLC Class A 45,136 2,745,054 Italy (5.2%) ENI SpA 172,111 3,946,646 Fiat SpA (NON) 217,794 1,735,446 Luxottica Group SpA 40,933 2,177,393 UniCredit SpA 323,444 2,061,836 Jersey (0.8%) Genel Energy PLC (NON) 97,239 1,478,177 Netherlands (4.3%) ASML Holding NV 11,730 1,158,432 Gemalto NV (S) 13,725 1,473,732 ING Groep NV (NON) 328,323 3,709,280 Ziggo NV 45,736 1,852,507 Russia (2.5%) Magnit OJSC 6,483 1,642,591 Sberbank of Russia ADR 107,844 1,299,520 Yandex NV Class A (NON) 48,400 1,762,728 Spain (3.2%) Banco Bilbao Vizcaya Argentaria SA (Rights) (NON) 282,226 38,563 Banco Bilbao Vizcaya Argentaria SA (BBVA) 282,226 3,153,747 Banco Popular Espanol SA (NON) 255,475 1,371,764 Jazztel PLC (NON) 145,537 1,581,222 Sweden (3.0%) Assa Abloy AB Class B 40,137 1,842,379 Nordea Bank AB 188,968 2,278,778 Volvo AB Class B 110,280 1,651,617 Switzerland (6.7%) Compagnie Financiere Richemont SA 48,307 4,839,514 Nestle SA 45,532 3,184,496 Partners Group Holding AG 6,598 1,617,489 UBS AG 147,097 3,009,116 Turkey (0.6%) Turk Hava Yollari Anonim Ortakligi (THY) 296,277 1,129,345 United Kingdom (38.3%) Associated British Foods PLC 119,728 3,636,209 AstraZeneca PLC 76,372 3,975,603 Barclays PLC NPR (NON) 206,379 269,792 Barclays PLC 844,237 3,628,684 BG Group PLC 154,334 2,949,497 British American Tobacco (BAT) PLC 92,384 4,900,351 Britvic PLC 107,780 998,927 BT Group PLC 412,095 2,284,291 Centrica PLC 590,871 3,536,408 Compass Group PLC 181,041 2,491,243 Experian Group, Ltd. 96,766 1,843,824 Glencore Xstrata PLC 447,698 2,440,330 HSBC Holdings PLC 143,578 1,555,944 Kingfisher PLC 331,476 2,070,843 Liberty Global PLC Ser. C (NON) 17,200 1,297,396 Persimmon PLC 165,527 2,910,174 Prudential PLC 182,395 3,398,666 Regus PLC 521,896 1,537,714 Royal Dutch Shell PLC Class A 227,529 7,514,277 Shire PLC 42,419 1,701,696 SSE PLC 89,505 2,135,822 Telecity Group PLC 161,452 2,169,411 Thomas Cook Group PLC (NON) 674,800 1,675,794 TUI Travel PLC 433,636 2,581,305 Vodafone Group PLC 1,420,154 4,966,032 WPP PLC 204,217 4,198,710 United States (2.6%) Covidien PLC 26,000 1,584,440 KKR & Co. LP 82,700 1,701,966 Monsanto Co. 15,200 1,586,424 Total common stocks (cost $150,308,467) SHORT-TERM INVESTMENTS (3.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 3,065,205 $3,065,205 Putnam Short Term Investment Fund 0.06% (AFF) 3,078,238 3,078,238 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 $110,000 109,998 Total short-term investments (cost $6,253,400) TOTAL INVESTMENTS Total investments (cost $156,561,867) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NPR Nil Paid Rights OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $189,569,670. (b) The aggregate identified cost on a tax basis is $156,677,653, resulting in gross unrealized appreciation and depreciation of $37,776,454 and $1,466,343, respectively, or net unrealized appreciation of $36,310,111. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $266,799, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $5,124,974 $11,962,983 $14,009,719 $454 $3,078,238 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,643,176. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $3,065,205, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 19.2% Consumer discretionary 18.8 Consumer staples 12.2 Industrials 12.1 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Belgium $1,785,915 $— $— France 30,031,983 — — Germany 23,178,775 — 266,799 Greece 1,140,634 — — Ireland 2,745,054 — — Italy 9,921,321 — — Jersey 1,478,177 — — Netherlands 8,193,951 — — Russia 4,704,839 — — Spain 6,145,296 — — Sweden 5,772,774 — — Switzerland 12,650,615 — — Turkey 1,129,345 — — United Kingdom 72,668,943 — — United States 4,872,830 — — Total common stocks — Short-term investments 3,078,238 3,175,203 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
